Order, Supreme Court, New York County (Louis B. York, J.), entered February 7, 2003, which, in this proceeding brought pursuant to CPLR article 78 to annul the determination of respondent Teachers’ Retirement System denying petitioner’s application for accident disability retirement, granted respondent Retirement System’s cross motion to dismiss the proceeding as untimely, unanimously affirmed, without costs.
The latest possible date that the applicable four-month limitation period (CPLR 217) could have commenced running was upon petitioner’s receipt of the October 29, 2001 letter advising her of the resolution denying her application. Accordingly, this proceeding, brought more than seven months later, was time-barred. There were no ambiguities in the October 29, 2001 notice and no questions as to its finality (see generally Matter of Edmead v McGuire, 67 NY2d 714 [1986]). In any event, there would have been be no basis for overturning the challenged determination. In denying petitioner’s application for accident disability retirement benefits, respondent Retirement System was entitled to rely, as it did, on the report of its own expert (see Matter of Carboni v Teachers Retirement Sys., 184 AD2d 448 [1992]). Concur—Tom, J.P., Sullivan, Williams, Lerner and Gonzalez, JJ.